Citation Nr: 1307039	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-43 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to a rating greater than 20 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran had active service from January 1954 to December 1956 and January 1957 to August 1973.    

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a and December 2009 rating decision by the VA RO in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the VA RO in Winston-Salem, North Carolina.

The issues of entitlement to service connection for a right foot disability and a lumbar spine disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An application to reopen a claim of service connection for a lumbar spine disorder was denied in a July 2006 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar spine disability.

3.  The cervical spine disability is not manifested by ankylosis, limitation of flexion to 15 degrees or less, or neurological deficit.    


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service connection for a lumbar spine disability has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2012).

2.  The criteria for a rating greater than 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Reopening of a claim for service connection for a lumbar spine disorder was denied in a July 2006 rating decision because the evidence submitted since the last final denial of the claim was duplicative of the evidence previously of record.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Evidence received in conjunction with the application to reopen includes a physician's statement that the Veteran's low back pain was the result of severe lumbar stenosis and that the Veteran, "did begin to have low back pain while on active duty status."  See July 2009 Buzolich statement.  This statement is not cumulative or redundant of the evidence previously of record.  The Board finds the new opinion, in conjunction with the allegations of continuity of symptomatology since service, meets the low threshold of Shade.  Thus, reopening of the claim is in order.


Increased Rating

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the appellant all required notice in a letter sent in July 2009, prior to the initial adjudication of the claim.  

VA has assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board.  Additionally, VA examinations were conducted which are adequate for adjudicative purposes.  The examination records report all data necessary to rate the cervical spine disability, and the Veteran has not alleged that his condition has worsened since the most recent examination in 2012.  The Board acknowledges that the Veteran's representative alleges that the 2012 examination was not adequate because the examiner did not review the treatment records and because the "identity of the examiner [was] not certain" and it was unclear whether the examiner was a licensed medical professional.  Contrary to the allegations of the representative, the 2012 VA examination record lists the name, professional address, and medical license number of the person who performed the 2012 examination, and the examination record consistently refers to the examiner as a "physician."  Furthermore, an internet search corroborates that the reported medical license number matches the name of the person who performed the 2012 examination.  In the absence of specific evidence of the unsuitability of the examiner, the Board finds the representative's allegations of the unsuitability of the examiner are baseless.  The Board acknowledges that it is unclear whether either VA examiners reviewed the claims file.  The VA examiners did elicit medical histories from the Veteran which were consistent with those contained in the claims folders and which were adequate substitutes for review of the claims file, however.  Thus, consideration of current disability status of the cervical spine disability was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2., and no prejudice resulted.  

Furthermore, all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims files; and the appellant has not contended otherwise.  The Board acknowledges that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and acknowledges that it is unclear whether all available SSA records have been associated with the claims files.  No prejudice results from the potential absence of any records, however, because any information the records could provide is not relevant because the SSA benefits were awarded prior to the appellate period.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless, and the Board finds all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  

The cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  It provides that with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is limited to 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).



Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

October and December 2008 private treatment records reveal findings of no neck stiffness and unremarkable neurologic exam.  See Narasimhan treatment records.  

An October 2009 VA examination record reflects the Veteran's history of severe pain, stiffness, fatigue, spasm, decreased motion, paresthesia, and numbness.  The Veteran explained that during flare-ups, his back (the upper and lower back) have pain, weakness, and limitation of motion resulting in inability to bend or lift more than 25 pounds.  Examination revealed normal posture and no evidence of radiating pain on movement, spasm, guarding, weakness, loss of tone, atrophy, or ankylosis.  There was tenderness at C1-C8.  Range of motion testing revealed flexion to 25 degrees, extension to 0 degrees, right lateral flexion to 25 degrees, left lateral flexion to 10 degrees, right rotation to 20 degrees, and left rotation to 10 degrees.  Repetition resulted in pain, fatigue, weakness, and lack of endurance but no additional loss of motion.  There were no sensory deficit from C3-C8 and no motor weakness of the upper extremities, and deep tendon reflexes were 2+.  There was no sign of intervertebral disc syndrome with chronic and permanent root involvement.  

An October 2010 private treatment record reflects the Veteran's negative history as to neck pain.  Examination revealed no tenderness and normal neurologic findings.  See Narasimhan treatment records.  

A May 2012 VA examination record reflects the Veteran's history of flare-ups resulting in occasional inability to rotate the head and severe pain with associated extreme headaches.  Range of motion testing revealed flexion to 20 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, right rotation to 30 degrees, and left rotation to 20 degrees, with pain throughout range of motion.  There was functional impairment of the cervical spine due to limitation of movement, weakened movement, and pain but no additional limitation after repetition.  The Veteran had localized paravertebral tenderness and guarding, but it did not result in abnormal gait or spinal contour.  Muscle strength was 5/5 except for bilateral elbow extension which was 4/5.  There was no atrophy.  Deep tendon reflexes were absent throughout, but sensation was normal.  There was no radicular pain or other sign or symptom due to radiculopathy and no other neurological abnormality related to the cervical spine disability.  There was no intervertebral disc syndrome.  The examiner determined that the cervical spine disability impacted the Veteran's ability to work due to difficulty turning his head from side to side and difficulty looking up and down.  

As noted above, limitation of forward flexion of the cervical spine to 15 degrees or less or ankylosis of the entire cervical spine is required for a higher rating.  There is no finding of ankylosis, and the medical records indicate that the Veteran consistently has range of motion in his cervical spine; there is no fixation.  The Board acknowledges that the Veteran has reported occasional inability to rotate his head during flare-ups; however, he has not reported and the evidence does not otherwise show that he is unable to flex or extend the head.  Even with consideration of all pertinent disability factors, the evidence shows that forward flexion has never been limited less than 20 degrees.  Accordingly, a higher rating is not warranted for functional impairment of the cervical spine.

The Board has considered whether a separate rating is warranted for neurologic impairment due to the disability but finds that the medical evidence consistently shows that the disability has not resulted in any neurological impairment.  The Board acknowledges that the 2012 VA examination revealed absent deep tendon reflexes.  However, the examiner specifically found there were no neurological impairment associated with the cervical spine disability; in the absence of medical evidence attributing the absent reflexes to the cervical spine disability, a separate rating is not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the evidence demonstrates that the disability is manifested by pain and limitation of motion, manifestations that are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is not working.  However, the record does not include any evidence, to include history, of inability to maintain or obtain employment due to the cervical spine disability.  Hence, further consideration of TDIU is not warranted.



ORDER

The application to reopen the claim of service connection for a lumbar spine disorder is granted.

A rating greater than 20 percent for a cervical spine disability is denied.  


REMAND

The Veteran receives benefits from the Social Security Administration (SSA).  See May 1991 SSA decision.  Those records are potentially relevant; thus, they should be requested.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, a VA examination should be conducted and an opinion obtained to determine whether a lumbar spine disorder onset in or was aggravated by service or is causally related to service.  The Board acknowledges that the record includes the Veteran's competent history of continuity of symptomatology and positive nexus opinions.  However, the Veteran's history of continuity of symptomatology is not credible (and thus not probative) because it is contradicted by the medical evidence that the symptoms onset after separation, and the opinions have limited probative value because they are not supported by a detailed rationale and appear based solely on the Veteran's not credible history of low back pain during service.   As such, another opinion is needed.  

Finally, based on the evidence of injury of the right ankle and symptoms involving the right ankle and foot during service, a VA examination should be conducted and an opinion obtained to determine if the Veteran has a right foot disorder manifested by heel spur that originated in service or is causally related to service and which is distinguishable from the service-connected right ankle disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented if the records are not obtained.

2.  Ensure all outstanding VA treatment records have been associated with the record.  

3. Ensure that all outstanding Naval Hospital Treatment records have been associated with the record.  Ask the Veteran about the existence of any relevant, non-VA or Naval Hospital treatment records and request any reported records.

4.  Then, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of his lumbar spine disorder.  Any indicated studies should be performed.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  

The examiner must state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the lumbar spine disorder originated in service or is otherwise causally related to service, to include the in-service motor vehicle accident.  The examiner is requested to provide the rationale for each opinion expressed.  The examiner is instructed to disregard the Veteran's history of continuity of symptomatology in forming the opinion.  If the examiner is not able to provide an opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the opinion he declined to provide on that examination; or whether the inability to provide the requested opinion was based on the limits of medical knowledge. 

5.  Arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's right foot disability.  Any indicated studies should be performed.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner. 

For any diagnosed foot disorder, the examiner should state whether it is at least as likely as not (50 percent or better probability) that the disorder originated in service or is causally related to service, to include the in-service motor vehicle accident.  The examiner is requested to provide the rationale for each opinion expressed.  If the examiner is not able to provide an opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the opinion he declined to provide on that examination; or whether the inability to provide the requested opinions was based on the limits of medical knowledge.

6.  Undertake any other indicated development.

7.  Then, readjudicate the claims on the merits.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


